Citation Nr: 1538815	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bilateral plantar keratoses and pes planus from May 3, 2012.
 
 2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1979.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania, and then to the RO in St. Petersburg, Florida.

In January 2010 and February 2012, the Board remanded this case for additional development, after which the Board issued a decision in January 2013 denying the claims for increased ratings for the bilateral foot disorder and remanding the issue of entitlement to a TDIU.  The Veteran appealed the Board's denial of the increased rating issues to the U. S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court signed an order remanding these issues to the Board for action in accordance with a joint motion of the parties for remand.  The Board again rendered a decision in November 2014 awarding a 30 percent rating for the Veteran's bilateral foot disability throughout the pendency of the claim.  However, in July 2015, the Court granted a joint motion to vacate those portions of the Board decision that denied a rating in excess of 30 percent for the Veteran's foot disability and TDIU.  As such, these two issues now return again before the Board.

The Board notes that, in July 2015, the Veteran filed a claim for lung cancer, and removal of a lung, as due to herbicide exposure, however, that claim has yet to be adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion for Partial Remand (JMR), the parties agreed that the Board had failed to provide adequate reasons and bases as to the Veteran's increased rating claim, as the Veteran's medical records showed diagnoses of transfer lesions and plantar fascial fibromatosis; however, in its discussion, the Board did not discuss whether these disabilities were part of the Veteran's service connected foot disability, and if so, could be properly considered "characteristic callosities" under Diagnostic Code 5276.  The Board was instructed, on remand, to account for all of the Veteran's foot-related symptomatology, including hammer toes, plantar fascial fibromatosis, and transfer lesions, and consider whether each condition is related to, or encompassed in, his service connected foot disability.

The Board is not competent to make a medical determination as to what specific foot conditions are related to, or not related to, the Veteran's service connected disability, and whether any of these are considered characteristic callosities.  As such, the Board finds that it must remand this issue in order that a current VA examination can be performed which can make these determinations.

As to the Veteran's claim of entitlement to TDIU, this claim was also remanded by the Court, who found the Board had provided inadequate reasons and bases for its decision, as it did not discuss the Veteran's specific educational and occupational experience when finding that the Veteran's service connected disabilities did not preclude employment, nor did it discuss the definition of sedentary.  As any information obtained from the above VA examination would be material to the adjudication of the Veteran's TDIU claim, this issue must also be remanded as it is intertwined with the increased rating claim, however, on remand, the RO is also asked to consider the Veteran's specific educational and occupational experience, as well as the definition of sedentary, when adjudicating this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any foot disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to specifically include any records from 2014 to the present not already associated with the Veteran's claims file. 

 2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his multiple foot disabilities.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the Veteran's multiple foot diagnoses, to include hammer toe, transfer lesions and plantar fascial fibromatosis, and any other foot disabilities, and state whether any of these disabilities could be properly considered "characteristic callosities".  

For any foot diagnosis other than bilateral plantar keratoses and pes planus (for which he is already service connected), the examiner should offer an opinion as to whether such disability is at least as likely as not (i.e., is there at least a 50 percent probability) related to service, or secondary to any service connected disability, or a manifestation of an already service connected disability, that is, bilateral plantar keratoses and pes planus.

The examiner should also offer an opinion as to what impact, if any, any of the Veteran's service connected foot disabilities have on the Veteran's employability, taking into account the definition of sedentary, and the Veteran's specific educational and occupational experience. A complete rationale for any opinion rendered should be provided by the examination. 

 4. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


